     Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 1 of 89 Page ID
                                      #:1179



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF CHRISTIAN
16                                                GUERRERO ISO DEFENDANT
     ALL, an unincorporated association,          CITY OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and              OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                    Plaintiffs,                        Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
      DECLARATION OF CHRISTIAN GUERRERO ISO CITY’S OPP. TO MOT. FOR PRELIM INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 2 of 89 Page ID
                                  #:1180




 1                       DECLARATION OF CHRISTIAN GUERRERO
 2         I, CHRISTIAN GUERRERO, hereby declare:
 3
               1.   I am an Officer with the Los Angeles Police Department ("LAPD"),
 4
     currently assigned to LAPD Central Bureau's Homeless Outreach and Proactive
 5
     Engagement ("HOPE") Unit. I have been assigned to the HOPE Unit for over three years
 6
     and have been an Officer with LAPD since June 2013. I have personal knowledge of the
 7
     facts contained herein, and if called to testify I could and would do so competently.
 8
           2.       As a HOPE Officer, I regularly interact with community members who are
 9
     homeless, including through proactive efforts to identify homeless encampments and
10
     engage homeless residents to build relationships, identify needs, and make referrals to
11
     services when appropriate. I also provide for the safety and security of other service
12
     providers, outreach workers, and Bureau of Sanitation employees, including as needed
13
     during cleanups of homeless encampments. I encounter homeless encampments located
14
     within the Central Bureau on a near daily basis during the course of performing my
15
     duties.
16
               3.   Attached as Exhibits 1-18 are true and correct copies of pictures of
17

18
     homeless encampments located within LAPD Central Bureau, which I took during my

19   shift on March 3, 2020. Specifically, Exhibits 1-18 contain pictures taken on March 3,

20   2020 at the following locations:
21                  a. Exhibit 1 (bates label CTY004143-4145) contains a true and correct
22                     copy of three pictures of a homeless encampment located at 3427
23                     Marmion Way, Los Angeles.
24                  b. Exhibit 2 (bates label CTY004 l 46-4151) contains a true and correct
25                     copy of six pictures of a homeless encampment located at Avenue 49 and
26                     east of Figueroa Street.
27                  c. Exhibit 3 (bates label CTY004152-4155) contains a true and correct
28


       DECLARATION OF CHRISTIAN GUERRERO ISO CITY 'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case
  II  2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 3 of 89 Page ID
                                  #:1181




 1                   copy of four pictures of a homeless encampment located at Bunker Hill
 2                   and south of Cesar Chavez Avenue.
 3              d. Exhibit 4 (bates label CTY004156-4161) contains a true and correct
 4                   copy of six pictures of a homeless encampment located at Coronado
 5                   Street and the Hollywood Freeway underpass.
 6
                e. Exhibit 5 (bates label CTY004162-4164) contains a true and correct
 7
                     copy of three pictures of a homeless encampment located at Temple
 8
                     Street and Virgil Avenue.
 9
                f. Exhibit 6 (bates label CTY004 l 65-4166) contains a true and correct
10
                     copy of two pictures of a homeless encampment located at 300 North
11
                     Juanita Avenue, Los Angeles.
12
                g. Exhibit 7 (bates label CTY004167-4168) contains a true and correct
13
                     copy of two pictures of a homeless encampment taken at Oakwood
14
                     Avenue and west of Madison A venue.
15
                h. Exhibit 8 (bates label CTY004169-4172) contains a true and correct
16
17                   copy of four pictures taken at a homeless encampment located at

18                   Madison Avenue and south of Oakwood Avenue.

19              1.   Exhibit 9 (bates label CTY004173-417 5) contains a true and correct
20                   copy of three pictures taken at Madison Avenue and north of Beverly
21                   Boulevard.
22             J. Exhibit 10 (bates label (CTY004 l 76-4179) contains a true and correct
23                   copy of four pictures taken at a homeless encampment located at 10th
24                   Street and west of Park View Street.
25              k. Exhibit 11 (bates label (CTY004180-4181) contains a true and correct
26                   copy of two pictures taken at a homeless encampment located at 22nd
27                   Street and east of Central Avenue.
28


      DECLARATION OF CHRISTIAN GUERRERO ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 4 of 89 Page ID
                                  #:1182




- 1                   L Exhibit 12 (bates label (CTY004182-4184) contains a true and correct
 2                       copy of three pictures taken at a homeless encampment located at 25th
 3                       Street and east of Compton Avenue.
 4                    m. Exhibit 13 (bates label (CTY004185-4188) contains a true and correct
 5                       copy of four pictures taken at a homeless encampment located at 25th
 6                       Street and east ofNevin Avenue.
 7
                      n. Exhibit 14 (bates label (CTY004189-4195) contains a true and correct
 8
                         copy of seven pictures taken at a homeless encampment located at 25th
 9
                         Street and west of Long Beach Avenue.
10
                      o. Exhibit 15 (bates label (CTY004196-4 l 98) contains a true and con-ect
11
                         copy of three pictures taken at a homeless encampment located at Adams
12
                         Boulevard and west of Long Beach Avenue.
13
                      p. Exhibit 16 (bates label (CTY004199-4201) contains a true and con-ect
14
                         copy of three pictures taken at a homeless encampment located at
15
                         Velasco Street and north of 14th Street.
16
17                    q. Exhibit 17 (bates label (CTY004202) contains a true and con-ect copy of

18                       one picture taken at a homeless encampment located at Pico Boulevard

19                       and Concord Street.
20                    r. Exhibit 18 (bates label (CTY004203-4208) contains a true and con-ect
21                       copy of six pictures taken at a homeless encampment located at Concord
22                       Street and north of Pico Boulevard.
23    Ill
24    Ill
25
26
27
28


            DECLARATION OF CHRISTIAN GUERRERO ISO CITY 'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 5 of 89 Page ID
                                  #:1183




           4.     Exhibits 1-18 reflect examples of the types of bulky items and property
 2   stored in public areas that I have regularly encountered during the course of performing
 3   my duties as a HOPE Officer.
 4         I declare under penalty of perjury under the laws of the State of California and the
 5   United States that the foregoing is true and correct and that this Declaration was executed
 6   on March   r ,2020, at Los Angeles, California.
 7
 8                                              ,/ '


 9                                                                             RRERO
10

11

12
13
14

15
16

17

18
19

20
21

22
23

24
25
26
27
28

       DECLARATIO-:--J OF CHR ISTIAN GUERRERO ISO CITY'   OPP. TO MOT. FOR PRELI, TNARY fNJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 6 of 89 Page ID
                                 #:1184




                            EXHIBIT 1

                                     pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 7 of 89 Page ID
                                 #:1185




                                     pg 6
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 8 of 89 Page ID
                                 #:1186




                                    pg 7
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 9 of 89 Page ID
                                 #:1187




                                    pg 8
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 10 of 89 Page ID
                                  #:1188




                               Exhibit 2

                                    pg 9
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 11 of 89 Page ID
                                  #:1189




                   .   ~--;:.~-   .
                                      ",;   '.




                                                   ,•
                                                 _.,,
                                                        .• '•·~ ,,;i-•, ,· ..   rt.,,...,,,·..
                                                        •• ,• •, ••;u:{•~•••••~•"• ,•;,:,:
                                                                                                        . . ~., . , ·~ .
                                                                                                     ~ , ,•,.;;·\>/ ' r ' ; '
                                                          1 -~• ..,;,:,{:"f,•     ~/·:-.rr'.;. '>r:;- .. ·\¥:·i :i<l"'\.;)!~,·,1· ,., ~'\;;   .
                                                             /,,-,··:.<•-'J.Jl.",>¥';.t,,•.·:,.)l::~•-;,~.-:r-.ir·i:~. '·" ,·~: '                 ...
                                                            ?(:·\\.·-~_:'
                                                                .    ,··-0
                                                                           ?·-.?~. ::· ·::;;~):;~(i]~;;;jtfi:;,/?f,
                                                                                  J "    .;fe'-,•i·'tf
                                                                                        • .      1!,
                                                                                                                    .'
                                                                                                                  ·"F;;A.t,~,:1.' ,,:._ i..,,,1'.t·•'
                                                                          ;·; ·;_ ··"-•lr,
                                                                                    · - /t:~?:~~4i+;                  . .,.:,:✓tt~ :?~P-:;:;··,r<
                                                                                           ,_ -.. ,t1t'1iJt.:1i .1.. ~_,.Jr,•

                                                                                         ti~t~ttiG\ ,,,,c:
                                                                                                                  -i                1·• - . •, •• -,~.• •



                                                                                                                                         , "


                                                         pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 12 of 89 Page ID
                                  #:1190




                                   pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 13 of 89 Page ID
                                  #:1191




                                     pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 14 of 89 Page ID
                                  #:1192




                                    pg 13
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 15 of 89 Page ID
                                  #:1193




                                      pg 14
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 16 of 89 Page ID
                                  #:1194




                                   pg 15
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 17 of 89 Page ID
                                  #:1195




                               Exhibit 3

                                    pg 16
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 18 of 89 Page ID
                                  #:1196




                                   pg 17
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 19 of 89 Page ID
                                  #:1197




                                                                          Cr Y004i5-3
                                   pg 18
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 20 of 89 Page ID
                                  #:1198




                                    pg 19
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 21 of 89 Page ID
                                  #:1199




                                    pg 20
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 22 of 89 Page ID
                                  #:1200




                             EXHIBIT 4

                                    pg 21
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 23 of 89 Page ID
                                  #:1201




                                    pg 22
                                                                    lt,,--_::; ,-'·
                                                                   ~,,.,.-
                                                              -~.,.,
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 24      of 89 Page ID
                                  #:1202




                                      pg 23
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 25 of 89 Page ID
                                  #:1203




                                    pg 24
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 26 of 89 Page ID
                                  #:1204




                                  pg 25
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 27 of 89 Page ID
                                  #:1205




                                  pg 26
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 28 of 89 Page ID
                                  #:1206




                                   pg 27
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20
                                                     ( Page 29 of 89 Page ID
                                  #:1207




                            EXHIBIT 5

                                    pg 28
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 30 of 89 Page ID
                                  #:1208




                                    pg 29
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 31 of 89 Page ID
                                  #:1209




                                  pg 30
                                                        f
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 32 of 89 Page ID
                                     I
                                       , ,I
                                  #:1210
                                                     J/1
                                                    ' , I



                                   .I ! I i//!
                                   I
                                           :'!/ /   I
                                       I      / //

                                            //I
                                            ,)
                                           /':/
                                            :1/




                                  pg 31
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 33 of 89 Page ID
                                  #:1211




                             EXHIBIT 6


                                    pg 32
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 34 of 89 Page ID
                                  #:1212




                                   pg 33
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 35 of 89 Page ID
                                  #:1213




                                   pg 34
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 36 of 89 Page ID
                                  #:1214




                            EXHIBIT 7


                                    pg 35
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 37 of 89 Page ID
                                  #:1215




                                  pg 36
          Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 38 of 89 Page ID
                                            #:1216

          /
        ,,/

/
    /




                                                                                    CT"!J04168
                                              pg 37
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 39 of 89 Page ID
                                  #:1217




                             EXHIBIT 8

                                     pg 38
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 40 of 89 Page ID
                                  #:1218




                                    pg 39
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 41 of 89 Page ID
                                  #:1219




                                                                            "·'~·t--~--~-·-"'
                                                                          -----      :=-




                                   pg 40
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 42 of 89 Page ID
                                  #:1220




                                     pg 41
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 43 of 89 Page ID
                                  #:1221




                                      pg 42
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 44 of 89 Page ID
                                  #:1222




                             EXHIBIT 9


                                    pg 43
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 45 of 89 Page ID
                                  #:1223




                                    pg 44
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 46 of 89 Page ID
                                  #:1224




                                     pg 45
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 47 of 89 Page ID
                                  #:1225




              ---
                    --   ----~




                                      pg 46
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 48 of 89 Page ID
                                  #:1226




                            EXHIBIT 10

                                     pg 47
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 49 of 89 Page ID
                                  #:1227




                                   pg 48
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 50 of 89 Page ID
                                  #:1228




                                    pg 49
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 51 of 89 Page ID
                                  #:1229




                                    pg 50
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 52 of 89 Page ID
                                  #:1230




                                    pg 51
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 53 of 89 Page ID
                                  #:1231




                            EXHIBIT 11


                                    pg 52
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 54 of 89 Page ID
                                  #:1232




                                    pg 53
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 55 of 89 Page ID
                                  #:1233




                                      pg 54
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 56 of 89 Page ID
                                  #:1234




                            EXHIBIT 12


                                      pg 55
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 57 of 89 Page ID
                                  #:1235




                                     pg 56
I\   _   _:.r   _/
;,
                 Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 58 of 89 Page ID

-                                                  #:1236



\




                                                        pg 57
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 59 of 89 Page ID
                                  #:1237




                                    pg 58
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 60 of 89 Page ID
                                  #:1238




                             EXHIBIT 13

                                      pg 59
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 61 of 89 Page ID
                                  #:1239




                                              '




                                      pg 60
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 62 of 89 Page ID
                                  #:1240

                                                        rI
                                                        I
                                                            •




                                   pg 61
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 63 of 89 Page ID
                                  #:1241




                                 pg 62
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 64 of 89 Page ID
                                  #:1242




                                    pg 63
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 65 of 89 Page ID
                                  #:1243




                            EXHIBIT 14


                                    pg 64
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 66 of 89 Page ID
                                  #:1244




                                   pg 65
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 67 of 89 Page ID
                                  #:1245




                                    pg 66
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 68 of 89 Page ID
                                  #:1246


                             ~
                                         \
                                         I

                             ~
                                 \
                                 \
                                     \   '    ~




                                             pg 67
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 69 of 89 Page ID
                                  #:1247




                                    pg 68
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 70 of 89 Page ID
                                  #:1248




                                  pg 69
                    Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 71 of 89 Page ID
                                                      #:1249


                        I
                            I
                        I
                    I
                    I
~ ;/ I  I
                I
~
/   ;
            I
                I
,           I

b Il
 /
/




                                                         pg 70
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 72 of 89 Page ID
                                  #:1250




                                                                                -
                                                                                .ti - -




                                    pg 71
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 73 of 89 Page ID
                                  #:1251




                            EXHIBIT 15


                                    pg 72
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 74 of 89 Page ID
                                  #:1252




                                                                - - -------· -




,




                                     pg 73
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 75 of 89 Page ID
                                  #:1253



       -- ------ -...---=----- ---
                         ---=-
                                     ----=-- -




                                                         --




                                                 pg 74
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 76 of 89 Page ID
                                  #:1254




                                      pg 75
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 77 of 89 Page ID
                                  #:1255




                            EXHIBIT 16

                                    pg 76
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 78 of 89 Page ID
                                  #:1256




                                pg 77
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 79 of 89 Page ID
                                  #:1257




                        I   I    '   I
                                     !
                            II
                            I




                                         pg 78
                  \
Case 2:19-cv-06182-DSF-PLA
                   I       Document 42-1 Filed 03/09/20 Page 80 of 89 Page ID
                    I   \         #:1258
                     'I j
                  r·-


                 ·-\---
                    \       \
                        \I I
                        \




                                    pg 79
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 81 of 89 Page ID
                                  #:1259




                            EXHIBIT 17

                                    pg 80
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 82 of 89 Page ID
                                  #:1260




                                     pg 81
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 83 of 89 Page ID
                                  #:1261




                                                       •.




                            EXHIBIT 18


                                    pg 82
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 84 of 89 Page ID
                                  #:1262




                                  pg 83
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 85 of 89 Page ID
                                  #:1263

                                                                        --·---·   ----




                                  pg 84
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 86 of 89 Page ID
                                  #:1264




                                                                          CTY004205
                                 pg 85
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 87 of 89 Page ID
                                  #:1265




                                                                            -

                    T




                                  pg 86
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 88 of 89 Page ID
                                  #:1266




                               pg 87
Case 2:19-cv-06182-DSF-PLA Document 42-1 Filed 03/09/20 Page 89 of 89 Page ID
                                  #:1267




                                  pg 88
